DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   BAY AREA CHIROPRACTICE, INC. a/a/o CLAUDETTE GIBSON,
                        Appellant,

                                      v.

                INFINITY AUTO INSURANCE COMPANY,
                             Appellee.

                               No. 4D21-1519

                               [March 24, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case No. COWE19-
005340.

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

   Leslie M. Goodman of Law Office of Leslie M. Goodman & Associates,
Miami, and Arlenys Casanova of Law Offices of Terry M. Torres &
Associates, Doral, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.